Per Curiam.
The plaintiff brought suit to recover compensation for injuries received by her in a collision between a Public Service Co-ordinated Transport bus, in which she was a passenger, and a bus belonging to the B. & N. Transportation Company. The trial resulted in a verdict in her favor, the jury awarding her $12,500.
The first ground urged before us for setting aside this verdict is that it is contrary to the clear weight of the evidence on the question of the negligence of the driver of the Public Service bus. We have carefully examined the testimony sent up with the rule, and as a result of that conclusion are satisfied that the jury were justified in their finding as to that fact.
It is further contended that the award of $12,500 to the plaintiff is grossly excessive. We cannot say that this so clearly appears as to justify us in interfering with the verdict upon that ground. If the testimony of plaintiff’s doctors is *998to be believed (and it was for the jury to say whether or not their testimony was convincing), plaintiff’s injuries were very serious and are probably permanent.
Our conclusion is that the rule to show cause should be discharged.